DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed on 01 April 2022 in response to the non-final office action mailed on 28 June 2021 has been considered.  Claim(s) 1-11 and 16-24 is/are pending.  Claim(s) 12-15 has/have been canceled.  Claim(s) 21-24 has/have been added.  Claim(s) 1-11 and 16-24 has/have been examined in this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple aerated coatings atop of one another per claims 7 and 8; and cavity regions distributed generally uniformly per claim 18 must be shown or the feature(s) canceled from the claim(s).  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because:
 Figure 7 no longer is directed to Figures 7A, 7B, and 7C;
Reference characters 100, 200, 250, 300, 400, 500, 600, 700, 800, 900, 1000, and 1100 are underlined; a reference character should only be underlined when it is placed on the surface of the structure in which is represents.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 1, the recitation “another polymer” renders the claim indefinite because it is unclear what the scope of “another polymer” actually is. Does the disclosure provide enough support for any “another polymer” or is the “another polymer” limited? The disclosure lacks support for “another polymer liquid” since the disclosure does not provide support for any and all polymers. What polymers can be mixed with the polyurea?
Claim 7, lines 2-3, the recitation “aerating a different polymer liquid” renders the claim indefinite because it is unclear what the scope of “different polymer liquid” actually is. Does the disclosure provide enough support for any “different polymer” or is the “different polymer” limited? Does this mean any other polymer liquid and does the disclosure provide support for any and all other polymer liquids?
Claim 7, line 4, the recitation “enhanced” renders the claim indefinite because it is unclear as to what “enhanced” means. The coated roof is “enhanced” is what way? The coated roof is “enhanced” compare to what?
Regarding claim 17, the recitation “another plural component polymer” renders the claim indefinite because it is unclear what the scope of “another plural component polymer” actually is. Does the disclosure provide enough support for any “plural component polymer” or is the “another plural component polymer” limited? Does this mean any other polymer liquid and does the disclosure provide support for any and all other polymer liquids?
Regarding claim 17, it is unclear if “in addition to” means the polymers are mixed or if the polymers are applied to one another. Further, if this in fact means another plural component polymer is applied to the polyurea then would this be considered an additional coating layer?
Claim 18, line 1 and claim 22, lines 1-2, the recitation “distributed generally uniformly” renders the claim indefinite because it is unclear what “generally uniformly” actually means. Further, it doesn’t appear that the voids in Figures 7B and 7C would be deemed “uniformly” distributed.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 9-11, 16, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ExpandoThane (Sprayfoam.com; ExpandoThane Brochures; ExpandoThane TDS).

Regarding claim 1, ExpandoThane discloses a method comprising: aerating a polymer liquid comprising polyurea (foaming polyurea elastomer, Paragraph 1, “Sprayfoam.com”), with an aeration agent to produce an aerated polymer liquid that includes a plurality of cavity regions (foamed material has cavities which creates the “foam”) that are devoid of polyurea within an interior of the aerated polymer liquid; and applying the aerated polymer liquid to a roof substrate of a roof to produce a coated roof (Roofing and Waterproofing; “Sprayfoam.com”; ExpandoThane brochures).  
Regarding claim 2, wherein the roof substrate comprises a polyurethane layer (Paragraph 6, line 1 of “Sprayfoam.com”).  
Regarding claim 3, further comprising after applying the aerated polymer liquid, applying another polymer liquid to the coated roof, wherein the other polymer liquid hardens after application to the coated roof (ExpandoThane brochure teaches applied UV coating).
Regarding claim 9, wherein the polymer liquid has a hardening time that is generally less than 10 minutes (gel time, 7 secs; tack-free time, 16 secs per ExpandoThane TDS) and wherein after the aerated polymer liquid is applied to the substrate, the aerated polymer liquid hardens.  
Regarding claim 10, wherein the polymer liquid has a hardening time that is generally less than 5 minutes (gel time, 7 secs; tack-free time, 16 secs per ExpandoThane TDS) and wherein after the aerated polymer liquid is applied to the substrate, the aerated polymer liquid hardens.  
Regarding claim 11, ExpandoThane discloses an apparatus comprising: 16 a coating layer (foaming polyurea elastomer, Paragraph 1, “Sprayfoam.com”) comprising: a liquid layer comprising polyurea (foaming polyurea elastomer, Paragraph 1, “Sprayfoam.com”), wherein the liquid layer includes a plurality of cavity regions that are generally devoid of polyurea within an interior portion of the liquid layer (foamed material has cavities which creates the “foam”); wherein the liquid layer is applied to a substrate (Roofing and Waterproofing; “Sprayfoam.com”; ExpandoThane brochures), and after application to the substrate the coating adheres to the substrate and hardens to form the coating layer (Paragraph 4; “Sprayfoam.com”).  
Regarding claim 16, ExpandoThane discloses an apparatus comprising: a roof substrate (Paragraphs 4 and 5; Sprayfoam.com and ExpandoThane brochures); and a coating layer (foaming polyurea elastomer, Paragraph 1, “Sprayfoam.com”) that adheres to the roof substrate (Paragraph 4, “Sprayfoam.com”), wherein the coating layer comprises polyurea (foaming polyurea elastomer, Paragraph 1, “Sprayfoam.com”), and wherein the coating layer includes a plurality of cavity regions that are generally devoid of polyurea within an interior of the coating layer (foamed material has cavities which creates the “foam”).  
Regarding claim 19, wherein the apparatus further comprises a different coating layer comprising a polymer that is adhered to the coating layer (ExpandoThane brochure teaches applied UV coating).  
Regarding claim 21, ExpandoThane discloses wherein the cavity regions are situated within the polyurea (the polyurea is aerated, and therefore the cavities are within the polyurea).





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 6-8, 17-20, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ExpandoThane (Sprayfoam.com; ExpandoThane Brochures; ExpandoThane TDS).

Regarding claim 4, ExpandoThane does not specifically disclose wherein the aeration agent comprises a volatile liquid.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a volatile liquid to cause the aeration of the liquid since polyurea is a two-component material which has a reaction to change to final liquid form. Many different liquids cause aeration and polyurea reacts with water, alcohols, acids, alkalis, amines, etc.
Regarding claim 6, ExpandoThane discloses use on a roof, walls, etc. and also discloses a rapid curing time and tack free time of 7-16 seconds, but does not specifically disclose wherein the roof has a pitch that is generally at least 3/12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the roof coating to a roof having a pitch of at least 3/12 in order to seal the roof since the coating is a rapid curing liquid which will prevent sagging and running of the liquid once applied.   
Regarding claims 7, 19, 20, and 23, ExpandoThane discloses wherein the aerated polymer liquid has a first density of cavity regions within an interior portion of the aerated polymer liquid (aerated polyurea).
ExpandoThane does not specifically disclose the method further comprising aerating a different polymer liquid to produce a different aerated polymer liquid, and applying the different aerated polymer liquid onto the coated roof to produce an enhanced coated roof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a second layer of polyurea which has a reduced thickness, thereby less aeration so to apply a second foamed coating to enhance the protection of the roof. 
Regarding claims 8 and 24, wherein the different aerated polymer liquid has a second density of cavity regions within an inter portion of the different aerated polymer liquid, wherein the second density differs from the first density (since the roof is coated with a foamed layer of polyurea, it would have been obvious to have provided a layer with a reduced thickness since the roof is already protected by the first foamed layer).  
Regarding claims 17, ExpandoThane discloses wherein the coating layer further comprises, in addition to polyurea, another polymer (ExpandoThane brochure teaches applied UV coating), but does not specifically disclose another plural component polymer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen a UV coating formed from a plural component polymer (PCP) since PCPs are known to have shorter curing times, they do not contain volatile compounds, and are generally more environmentally friendly.
Regarding claims 18 and 22, ExpandoThane discloses aerating a polyurea to create a foamed polyurea but does not disclose wherein the cavity regions are distributed generally uniformly within the interior of the coating layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided uniformly distributed cavities to the liquid coating of ExpandoThane so to effectively seal the entire roof onto which the ExpandoThane was applied without providing weak spots caused by excess cavities within the same region of the coating.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ExpandoThane (Sprayfoam.com; ExpandoThane Brochures; ExpandoThane TDS) in view of “Polyurea Spray Coatings: The Technology and Latest Developments” (referred to as PSC).

Regarding claim 5, ExpandoThane discloses a polyurea coating with a UV coating on top of the polyurea, but does not specifically disclose wherein the polymer liquid further comprises another polymer.  
PSC discloses wherein it is well known in the area to form roof coatings from polyurethane/polyurea coatings (lines 1-4 under Definition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the liquid coating of ExpandoThane from a polyurea/polyurethane coating as taught by PSC so to alter the final protective characteristics of the coating as well as the way the coating is formed. Hybrid coatings are formed using different reactions of isocyanate.

Response to Arguments
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 11, and 16, Applicant argues that a rejection under 102 is a 1 reference rejections, and that the current previous rejection contained three different references. This is not found to be persuasive. The Sprayfoam.com reference discloses the creation and use of ExpandoThane ™. Sprayfoam.com also provides a date for ExpandoThane ™ which pre-dates the present application. Sprayfoam.com teaches the use of a polyurea waterproofing coating and the improvement to polyurea by being able to expand the polyurea and apply the expanded polyurea to roof coatings. The office additionally provided Spec sheets and brochures for ExpandoThane ™ to provide details of the specific material ExpandoThane ™ taught by Sprayfoam.com. Therefore the rejection is based on Sprayfoam.com and further evidenced by the Spec sheet and brochures provided.
Sprayfoam.com clearly shows that the product of ExpandoThane pre-dated the present application. Sprayfoam.com also clearly teaches the primary use of ExpandoThane and the primary make-up of ExpandoThane. The TDS and the Brochures both further teach the specifics of ExpandoThane.
Further Applicant provided a Russian reference in and IDS that mentions ExpandoThane. The publication date of the Russian reference also pre-dates the present application. 
Applicant does not provide further arguments beyond Sprayfoam.com not teaching the specifics of the claim, and that the other documents do not pre-date the present application; therefore the rejections are upheld.

Regarding the drawings, the MPEP CFR 1.83 states that the drawings must show every feature of the invention specified in the claims. The drawings as submitted do not show two aerated layers upon one another, or a polymer layer upon the aerated polyurea as claimed.  The figures, specifically Figure 7, do not appear to show uniform cavities. The cavities shown in Figure 7 do not appear to have the same spacing, density, etc. and therefore by definition are not “uniform”.

Regarding the rejections of claims 5, 7, 17, etc. under 112, the idea of reciting “another polymer” or “another plural component polymer” renders the claims indefinite. Applicant is correct in stating that a person of ordinary skill in the art would recognize that polyurea is a polymer and that “another polymer” is a polymer that is different than polyurea. The issue with the recitation is one is unable to ascertain the metes and bounds of the recitation. What polymers are included in this list of “another polymer”? Can this include any polymer? Does the disclosure support all polymers, or is this recitation broader than what the disclosure actually supports? Are all polymers capable of being used?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635